Order entered November 10, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-01101-CV

                  IN THE INTEREST OF T.A.S. AND C.W.S., CHILDREN

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-13-2197

                                             ORDER
         In her November 2, 2015 motion to extend time to file her brief, Mother informed the
Court that a motion for new trial was heard and denied October 12, 2015, and that on the same
day, the trial court signed findings of fact and conclusions of law.
         We ORDER Kelly Ashmore, the District Clerk of Grayson County, to file a
supplemental clerk’s record containing the trial court’s October 12, 2015 order denying Mother’s
motion for new trial and the trial court’s findings of fact and conclusions of law within five days
of the date of this order.
         We ORDER Cindy Bardwell, court reporter for the 59th Judicial District Court, to file a
supplemental reporter’s record of the October 12, 2015 hearing on Mother’s motion for new trial
or written verification that the hearing was not recorded within five days of the date of this
order.


                                                       /s/    MOLLY FRANCIS
                                                              JUSTICE